PER CURIAM.
This proceeding is before us on respondent’s petition for leave to resign without leave to reapply pursuant to Rule 3-7.11, Rules Regulating The Florida Bar.
The Florida Bar does not oppose respondent’s petition. Having found that the respondent freely and voluntarily submitted the petition and that the requirements of Rule 3-7.11 are satisfied, we approve the petition.
The name of W. Eugene Williams, Jr. is hereby stricken from the roll of attorneys *724in the State of Florida effective this date. Judgment for costs in the amount of $9,917.38 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.